Case 1:19-cv-01170-LY Document 1-3 Filed 11/27/19 Page 1 of 23




                                                   1:19-CV-1170




              Exhibit 3
                 Case 1:19-cv-01170-LY Document 1-3 Filed 11/27/19 Page 2 of 23

                                                                                                                                          US008390206B2


(12) Ulllted States Patent                                                                                           (10) Patent N0.:                    US 8,390,206 B2
       Ruxton                                                                                                        (45) Date of Patent:                              Mar. 5, 2013

(54)   VARIABLE-EFFECT LIGHTING SYSTEM                                                                          (58)      Field of Classi?cation Search ................ .. 315/224,
                                                                                                                                    315/209 R, 291, 185 R, 193, 307, 308, 186,
(75) Inventor:                 James RuXton, Hamilton (CA)                                                                                                              315/192
                                                                                                                          See application ?le for complete search history.
(73) Assignee: Pharos Innovations, Inc., Toronto (CA)
                                                                                                                (56)                       References Cited
(*)    Notice:                 Subject to any disclaimer, the term of this
                               patent is extended or adjusted under 35                                                            US. PATENT DOCUMENTS
                               USC 15402) by 0 days-                                                                     7,573,210 B2*      8/2009 Ashdown et a1. ........... .. 315/307
                                                                                                                         8,004,203 B2 *     8/2011   Maxik .............. ..      315/247
(21)   App1_ No; 13/525,939                                                                                         2005/0040773 A1 *       2/2005 Lebens et a1. ............... .. 315/291
                                                                                                                *    .              .

(22)   Filed:                  Jun. 18, 2012                                                                        “ted by exammer
                                       _                      _           _                                     Primary Examiner * David H Vu
(65)               Pnor Pubhcatlon Data                                                                         (74) Attorney, Agent, or Firm * Heenan Blaikie LLP
       US 2012/0319600 A1    Dec. 20, 2012
                                                                                                                (57)                         ABSTRACT
                         Related US. Application Data                                                           A variable-effect lighting system includes a lamp assembly
                 .         .                    .         .                                                     and a lamp controller coupled to the lamp assembly. The lamp
(63) lccingmggggn of agphclinolsl                                                     2132063905’ ?led on       assembly comprises a number of multi-colored lamps in
           u '       ’         ’ now       at‘          O‘            ’           ’                 '           series With anAC voltage source and in series With each other.
                                 _                  _             _                   _         _               Each multi-colored lamp comprises a ?rst illuminating ele
(30)                      Forelgn Apphcatlon Pnonty Data                                                        ment for producing a ?rst color of light, and a second illumi
                                                                                                                nating element for producing a second color of light. The
  Aug. 16,                                 . . . . . . . . . . . . . . . . . . . . . . . . ..               1   lamp Controller is Con?gured to Control the Current draw of

51     I         Cl                                                                                             each said illuminating element, and to adjust the current draW
( )                      é7/00                          (2006 01)                                               in accordance With the frequency of the voltage source.
(52)   US. Cl. ................... .. 315/185 R; 315/224; 315/307                                                                 12 Claims, 10 Drawing Sheets




                               F

                                     26
                                           (_ Ly» veirmjz?
                                            >                         Y                   Z
                                                                                                        '       n




                                            /30
    Case 1:19-cv-01170-LY Document 1-3 Filed 11/27/19 Page 3 of 23


US. Patent       Mar. 5, 2013    Sheet 1 0f 10         US 8,390,206 B2
    Case 1:19-cv-01170-LY Document 1-3 Filed 11/27/19 Page 4 of 23


US. Patent       Mar. 5, 2013    Sheet 2 0f 10         US 8,390,206 B2
    Case 1:19-cv-01170-LY Document 1-3 Filed 11/27/19 Page 5 of 23


US. Patent       Mar. 5, 2013      Sheet 3 0f 10       US 8,390,206 B2




                           M*.




                                 fi.
                                  ..if.Tg.
                                          u
                                          .N
                                          .. .




                      p
    Case 1:19-cv-01170-LY Document 1-3 Filed 11/27/19 Page 6 of 23


US. Patent        Mar. 5, 2013         Sheet 4 0f 10                 US 8,390,206 B2




      6'0 1:1
          .                                                    \
     £1                                    h     ""1;-                     I
       .                                       "Al     q‘\

     it’. '1]                                  “*P g
                                                :55       a
             "‘    m      1’     5"“                    r511                   32

                  2/ ‘=                        M“                              9'
                                                               a               U...

                  ‘a\            Palm-xvi;
                                      u
                                           ‘L            (5
                                                                   .I'h'
                   #:{0                                  °'
                                          0»           I a’
    “i”                 MD,
                  a"3L}; fl 4;"

                          TV 26
    Case 1:19-cv-01170-LY Document 1-3 Filed 11/27/19 Page 7 of 23


US. Patent       Mar. 5,2013     Sheet 5 0f 10               US 8,390,206 B2




                                                                1
                                                 -....,.,-......|
    Case 1:19-cv-01170-LY Document 1-3 Filed 11/27/19 Page 8 of 23


US. Patent        Mar. 5, 2013     Sheet 6 0f 10          US 8,390,206 B2




      fnz                  El

                  m
             122 k "-1           157   /
                                           123                      "1,
                                                   11_6
                                                            AC/DC
    Case 1:19-cv-01170-LY Document 1-3 Filed 11/27/19 Page 9 of 23


US. Patent       Mar. 5,2013     Sheet 7 0f 10            US 8,390,206 B2




                                                   112'
                      0
                      '0
                ‘18/                i
    Case 1:19-cv-01170-LY Document 1-3 Filed 11/27/19 Page 10 of 23


US. Patent




     ‘bun/12” p1]
     1230           m };   g Wig-R151 1 116<-, [4"
                           T
                           P



                                              AC/DC
    Case 1:19-cv-01170-LY Document 1-3 Filed 11/27/19 Page 11 of 23


US. Patent        Mar. 5, 2013            Sheet 9 0f 10                 US 8,390,206 B2




                                                                          3“FIG.
                                                                            1.
          3&2             114              31.0




                  ___...__...._._..____..1


             £\                  A"
                  .   \                                                       m


                  n
                      3, 5'3
                      P"            ‘ha           ,
                                                                              E
                  L..-"         .           J         (15     _
       s2.»       '7 '...                              }|_:
                  .    —-§           5%                             a
                                                                  _J
    Case 1:19-cv-01170-LY Document 1-3 Filed 11/27/19 Page 12 of 23


US. Patent        Mar. 5, 2013    Sheet 10 0f 10        US 8,390,206 B2




                                                     FIG.5b




                                                      FIG.5a
            Case 1:19-cv-01170-LY Document 1-3 Filed 11/27/19 Page 13 of 23


                                                       US 8,390,206 B2
                               1                                                                        2
      VARIABLE-EFFECT LIGHTING SYSTEM                                    the lighting control unit and in series With data and clock
                                                                         outputs of the microprocessor. The microprocessor clocks the
                RELATED APPLICATIONS                                     selected bit patterns in serial fashion to the storage elements.
                                                                         The data storage elements received each data bit, and illumi
  This patent application is a continuation of US. patent                nate or extinguish the associated LED.
application Ser. No. 12/063,905 (now US. Pat. No. 8,203,                   HoWever, Gomoluch requires that complex light units be
275), entitled “Variable-Effect Lighting System”, ?led Aug.              used. Therefore, there remains a need for a relatively simple
16, 2006.                                                                variable-effect lighting system Which alloWs for greater varia
                                                                         tion in the range of colour displays Which can be realiZed.
                             FIELD
                                                                                                  SUMMARY
  This patent application relates to variable-effect lighting
systems. In particular, the patent application relates relates to          This patent application describes a variable-effect lighting
a lighting system having coloured lamps for producing a                  system comprising a lamp assembly, and a lamp controller
myriad of colour displays.                                               coupled to the lamp assembly.
                                                                           In a ?rst aspect of this patent application, the lamp assem
                       BACKGROUND                                        bly comprises a plurality of multi-coloured lamps in series
                                                                         With anAC voltage source and in series With each other. Each
   Variable-effect lighting systems are commonly used for                multi-coloured lamp comprises a ?rst illuminating element
advertising, decoration, and ornamental or festive displays.        20   for producing a ?rst colour of light, and a second illuminating
Such lighting systems frequently include a set of coloured               element for producing a second colour of light. The lamp
lamps packaged in a common ?xture, and a control system                  controller is con?gured to vary the colour produced by the
Which controls the output intensity of each lamp in order to             lamps by varying a conduction interval of each said illumi
control the colour of light emanating from the ?xture.                   nating element according to a predetermined pattern. The
   For instance, KaZar (US. Pat. No. 5,008,595) teaches a           25   controller is also con?gured to terminate the variation upon
light display comprising strings of bicoloured LED packages              activation of a user-operable input to the controller.
connected in parallel across a common DC voltage source.                    In a second aspect of this patent application, the lamp
Each bicoloured LED package comprises a pair of red and                  assembly comprises a plurality of multi-coloured lamps in
green LEDs, connected back-to-back, With the bicoloured                  series With anAC voltage source and in series With each other.
LED packages in each string being connected in parallel to          30   Each multi-coloured lamp comprises a ?rst illuminating ele
the voltage source through an H-bridge circuit. A control                ment for producing a ?rst colour of light, and a second illu
circuit, connected to the H-bridge circuits, alloWs the red and          minating element for producing a second colour of light. The
green LEDS to conduct each alternate half cycle, With the                lamp controller is con?gured to vary the colour produced by
conduction angle each half cycle being determined according              the lamps by varying the conduction interval of each illumi
to a modulating input source coupled to the control circuit.        35   nating element according to an external signal input to the
HoWever, the rate of change of coloured light produced is                lamp controller.
restricted by the modulating input source. Therefore, the                  In a third aspect of this patent application, the lamp assem
range of colour displays Which can be produced by the light              bly comprises a plurality of multi-coloured lamps in series
display is limited.                                                      With anAC voltage source and in series With each other. Each
   Phares (US. Pat. No. 5,420,482) teaches a controlled light       40   multi-coloured lamp comprises a ?rst illuminating element
ing system Which alloWs a greater range of colour displays to            for producing a ?rst colour of light, and a second illuminating
be realiZed. The lighting system comprises a control system              element for producing a second colour of light. The lamp
Which transmits illumination data to a number of lighting                controller is con?gured to control the current draW of each
modules. Each lighting module includes at least tWo lamps                said illuminating element in accordance With the frequency of
and a control unit connected to the lamps and responsive to         45   the voltage source.
the illumination data to individually vary the amount of light              In a fourth aspect of this patent application, the variable
emitted from each lamp. HoWever, the illumination data only              effect lighting system includes a ?rst lamp assembly com
controls the brightness of each lamp at any given instant.               prising a plurality of ?rst multi-coloured lamps in parallel
Therefore, the lighting system is not particularly Well suited           With an AC voltage source and in series With each other, and
to easily producing intricate colour displays.                      50   a ?rst lamp controller coupled to the ?rst lamp assembly for
   Murad (US. Pat. No. 4,317,071) teaches a computeriZed                 controlling a ?rst colour of light produced by the ?rst multi
illumination system for producing a continuous variation in              coloured lamps. The lighting system also includes a second
output colour. The illumination system comprises a number                lamp assembly comprising a plurality of second multi-co
of different coloured lamps, a loW frequency clock, and a                loured lamps in parallel With the AC voltage source and in
control circuit connected to the loW frequency clock and to         55   series With each other; and a second lamp controller coupled
each coloured lamp for varying the intensity of light produced           to the second lamp assembly for controlling a second colour
by each lamp. HoWever, the rate of change of lamp intensity              of light produced by the second multi-coloured lamps. The
is dictated by the frequency of the loW frequency clock, and             ?rst lamp controller is con?gured to vary the ?rst produced
the range of colour displays is limited.                                 colour. The second lamp controller is con?gured to vary the
   Gomoluch (GB 2,244,358) discloses a lighting control sys         60   second produced colour in synchronization With the ?rst pro
tem Which includes a lighting control unit, and a string of light        duced colour.
units connected to the lighting control unit. The lighting con              In a ?fth aspect of this patent application, the lamp assem
trol unit includes a DC poWer supply unit, a microprocessor,             bly comprises a plurality of multi-coloured lamps in parallel
a read-only memory containing display bit sequences, and                 With a DC voltage source. Each multi-coloured lamp com
sWitches for alloWing users to select a display bit sequence.       65   prises a ?rst illuminating element for producing a ?rst colour
Each light unit includes a bi-coloured LED, and data storage             of light, and a second illuminating element for producing a
elements each connected inparallel to the DC poWer output of             second colour of light different from the ?rst colour. The lamp
           Case 1:19-cv-01170-LY Document 1-3 Filed 11/27/19 Page 14 of 23


                                                     US 8,390,206 B2
                              3                                                                      4
controller includes a ?rst electronic switch coupled to all of         resistor 18 limits the magnitude of current ?oWing through
the ?rst illuminating elements and a second electronic sWitch          the lamps 14. HoWever, the current-limiting resistor 18 may
coupled to all of the second illuminating elements. The lamp           be eliminated if a suf?cient number of lamps 14 are used, or
controller is con?gured to set the conduction angle of each            if the magnitude of the voltage produced by the AC voltage
illuminating element according to at least one predetermined           source 16 is selected so that the lamps 14 Will not be exposed
pattern, the controller being con?gured With the predeter              to excessive current ?oW.
mined patterns.                                                          Preferably, each lamp 14 comprises a bicoloured LED
                                                                       having a ?rst illuminating element for producing a ?rst colour
         BRIEF DESCRIPTION OF THE DRAWINGS                             of light, and a second illuminating element for producing a
                                                                       second colour of light Which is different from the ?rst colour,
  The foregoing aspects Will noW be described in detail, by            and With the leads of each lamp 14 disposed such that When
Way of example only, With reference to the draWings, in                current ?oWs through the lamp 14 in one direction the ?rst
Which:                                                                 colour of light is produced, and When current ?oWs through
  FIG. 1a is a schematic circuit diagram of a ?rst embodi              the lamp 14 in the opposite direction the second colour of
ment of the variable-effect lighting system, shoWing a lamp            light is produced. As shoWn in FIG. 1a, preferably each bico
controller, and a lamp assembly comprising a string of series          loured LED comprises a pair of differently-coloured LEDs
coupled bicoloured lamps;                                              14a, 14b connected back-to-back, With the ?rst illuminating
  FIG. 1b is a schematic circuit diagram of one variation of           element comprising the LED 14a and the second illuminating
the lamp assembly shoWn in FIG. 1a;                                    element comprising the LED 14b.
  FIG. 10 is a schematic circuit diagram of a variable-effect     20      In a preferred implementation, the ?rst illuminating ele
lighting system, according to a second embodiment of the               ment produces red light, and the second illuminating element
variable-effect lighting system;                                       produces green light. HoWever, other LED colours may be
  FIG. 1d is a schematic circuit diagram of a third embodi             used if desired. In addition, both LEDs 14a, 14b of some of
ment of the variable-effect lighting system;                           the lamps 14 may be of the same colour if it is desired that
  FIG. 1e is a schematic circuit diagram of a fourth embodi       25   some of the lamps 14 vary the intensity of their respective
ment of the variable-effect lighting system;                           colour outputs only. Further, each lamp 14 may be ?tted With
  FIG. 2a is a schematic circuit diagram of an eighth embodi           a translucent ornamental bulb shaped as a star, or a ?oWer or
ment of the variable-effect lighting system, Wherein the lamp          may have any other aesthetically pleasing shape for added
assembly comprises a string of parallel-coupled bicoloured             versatility.
lamps;                                                            30     Preferably, the lamp controller 12 comprises a microcon
  FIG. 2b is a schematic circuit diagram of one variation of           troller 20, a bidirectional semiconductor sWitch 22 controlled
the lamp assembly shoWn in FIG. 2a;                                    by an output Z of the microcontroller 20, and a user-operable
  FIG. 20 is a schematic circuit diagram of a ninth embodi             sWitch 24 coupled to an input S of the microcontroller 20 for
ment of the variable-effect lighting system;                           selecting the colour display desired. In addition, an input X of
  FIG. 3 is a schematic circuit diagram of a tenth embodi         35   the microcontroller 20 is coupled to the AC voltage source 16
ment of the variable-effect lighting system, Wherein the lamp          through a current-limiting resistor 26 for synchronization
controller directly drives each bicoloured lamp;                       purposes, as Will be describedbeloW. The bidirectional sWitch
   FIG. 4 is a night light according to one implementation of          22 is positioned in series With the lamps 14, betWeen the
the embodiment shoWn in FIG. 2;                                        current limiting resistor 18 and ground. In FIG. 1a, the bidi
   FIG. 5a is a jeWelry piece according to one implementation     40   rectional sWitch 22 is shoWn comprising a triac sWitch. HoW
of the embodiment shoWn in FIG. 3; and                                 ever, other bidirectional sWitches, such as IGBTs or back-to
   FIG. 5b is a key chain according to another implementation          back SCRs, may be used Without departing from the scope of
of the embodiment shoWn in FIG. 3.                                     the invention.
                                                                          The lamp controller 12 is poWered by a 5-volt DC regulated
                  DETAILED DESCRIPTION                            45   poWer supply 28 connected to the AC voltage source 16 Which
                                                                       ensures that the microcontroller 20 receives a steady voltage
  Turning to FIG. 1a, a variable-effect lighting system,               supply for proper operation. HoWever, for added safety, the
denoted generally as 10, is shoWn comprising a lamp assem              lamp controller 12 also includes a broWnout detector 30 con
bly 11, and a lamp controller 12 coupled to the lamp assembly          nected to an inputY of the microcontroller 20 for placing the
11 for setting the colour of light produced by the lamp assem     50   microcontroller 20 in a stable operational mode should the
bly 11. Preferably, the lamp assembly 11 comprises string of           supply voltage to the microcontroller 20 drop beloW accept
multi-coloured lamps 14 interconnected With ?exible Wire               able limits.
conductors to alloW the ornamental lighting system 10 to be              Preferably, the microcontroller 20 includes a non-volatile
used as decorative Christmas tree lights. HoWever, the multi           memory Which is programmed or “burned-in” With prefer
coloured lamps 14 may also be interconnected With substan         55   ably several conduction angle patterns for setting the conduc
tially rigid Wire conductors or a?ixed to a substantially rigid        tion angle of the bidirectional sWitch 22 in accordance With
backing for applications requiring the lamp assembly 11 to             the pattern selected. In this manner, the conduction angles of
have a measure of rigidity.                                            the LEDs 14a, 14b (and hence the colour display generated by
  The multi-coloured lamps 14 are connected in series With             the bicoloured lamps 14) can be selected. Altemately, the
each other and With an AC voltage source 16, and a current        60   microcontroller 20 may be replaced With a dedicated inte
limiting resistor 18. Typically the AC voltage source 16 com           grated circuit (ASIC) that is “hard-Wired” With one or more
prises the 60 HZ 120 VAC source commonly available. HoW                conduction angle patterns.
ever, other sources of AC voltage may be used Without                    Preferred colour displays include, but are not limited to:
departing from the scope of the invention. As Will be appre               1. continuous sloW colour change betWeen red, amber and
ciated, the series arrangement of the lamps 14 eliminates the     65   green
need for a step-doWn transformer betWeen the AC voltage                  2. continuous rapid colour change betWeen red, amber and
source 16 and the lamp assembly 11. The current-limiting               green
            Case 1:19-cv-01170-LY Document 1-3 Filed 11/27/19 Page 15 of 23


                                                          US 8,390,206 B2
                                 5                                                                       6
    .   continuous   alternate ?ashing of red and green                source 16. In addition, While the LED 14a is conducting
    .   continuous   random ?ashing of red and green                   current, the predetermined period for the LED 14a is
    .   continuous   illumination of red only                          increased in preparation for the next positive-going Zero
    .   continuous   change in intensity of red                        crossing of the AC voltage source 16.
    .   continuous   ?ashing of red only                                  After the negative-going Zero-crossing of the AC signal
    .   continuous   illumination of green only                        source 16 is detected at the input X, the microcontroller 20
    .   continuous   change in intensity of green                      again delays a predetermined period. After the predetermined
   10. continuous ?ashing of green only                                period has elapsed, the microcontroller 20 issues a pulse to
  11. continuous illumination of red and green to produce              the bidirectional sWitch 22, causing the bidirectional sWitch
amber                                                                  22 to conduct current in the direction denoted by the arroW 34.
   l2. combination of any of the preceding colour displays             As a result, the green LED 14b illuminates until the next
   However, as Will be appreciated, the microcontroller 20             Zero-crossing of the AC voltage source 16. In addition, While
need only be programmed With a single conduction angle                 the LED 14b is conducting current, the predetermined period
pattern to function. Further, the microcontroller 20 needs only        for the LED 14b is decreased in preparation for the next
to be programmed in situ With a user interface (not shoWn) for         negative-going Zero-crossing of the AC voltage source 16.
increased ?exibility. As Will be apparent, if the microcontrol            With the above conduction angle sequence, it Will be appar
ler 20 is programmed With only a single conduction angle               ent that the period of time each cycle during Which the red
pattern, the user-operable sWitch 24 may be eliminated from            LED 14a illuminates Will continually decrease, While the
the lamp controller 12. Further, the user-operable sWitch 24           period of time each cycle during Which the green LED 14b
may be eliminated even When the microcontroller 20 is pro         20
                                                                       illuminates Will continually increase. Therefore, the colour of
grammed With a number of conduction angle patterns, With               light emanating from the bicoloured lamps 14 Will gradually
the microcontroller 20 automatically sWitching betWeen the             change from red, to amber, to green, With the colour of light
various conduction angle patterns. Alternately, the user-oper          emanating from the lamps 14 When both the LEDs 14a, 14b
able sWitch 24 may be replaced With a clock circuit Which              are conducting being determined by the instantaneous ratio of
signals the microcontroller 20 to sWitch conduction angle         25
                                                                       the magnitude of the conduction angle of the LED 14a to the
patterns according to the time.                                        magnitude of the conduction angle of the LED 14b.
   The operation of the variable-effect lighting system 10 Will           When the conduction angle of the green LED 14b reaches
noW be described. Prior to poWer-up of the lighting system 10,         180°, the conduction angle pattern is reversed so that the
the microcontroller 20 is programmed With at least one con             colour of light emanating from the bicoloured lamps 14
duction angle pattern. Alternately, the microcontroller 20 is     30
                                                                       changes from green, to amber and back to red. As Will be
programmed after poWer-up using the above-described user               appreciated, the maximum conduction angles for each con
interface. Once poWer is applied through the AC voltage                ducting element of the lamps 14 can be set less than 1800 if
source 16, the 5-volt DC regulated poWer supply 28 provides            desired.
poWer to the microcontroller 20 and the broWn-out detector                In a preferred implementation, the microcontroller 20
30.                                                               35
                                                                       comprises a Microchip PIC12C508 microcontroller. The
  After the broWn-out detector 3 0 signals the microcontroller         Zero-crossings of the AC voltage source 16 are detected at pin
20 at inputY that the voltage supplied by the poWer supply 28          3, the state of the user-operable sWitch 24 is detected at pin 7,
has reached the threshold su?icient for proper operation of            and the bidirectional sWitch 22 is controlled by pin 6. The
the microcontroller 20, the microcontroller 20 begins execut           broWn-out detector 30 is coupled to pin 4.
ing instructions for implementing a default conduction angle      40
                                                                          A sample assembly code listing for generating conduction
pattern. HoWever, if a change of state is detected at the input        angle patterns 1, 2 and 3 With the Microchip PICl2C508
S by reason of the user activating the user-operable sWitch 24,        microcontroller is shoWn in Table A.
the microcontroller 20 Will begin executing instructions for
implementing the next conduction angle pattern. For                                                 TABLE A
instance, if the microcontroller 20 is executing instructions     45
for implementing the third conduction angle pattern identi             ; Constants
?ed above, actuation of the user-operable sWitch 24 Will force           ACiIN EQU 4; GP4 (pin 3) is AC input pin X
the microcontroller 20 to being executing instructions for               TRIGGERiOUT EQU l; GPl (pin 6) is Triac Trigger pin Z
                                                                         BUTTON EQU O; GPO (pin 7) is input pin S and is active loW
implementing the fourth conduction angle pattern.                        delayidim EQU 0x007
   For ease of explanation, it is convenient to assume that the   50     dimival EQU 0x008
LED 14a is a red LED, and the LED 14b is a green LED. It is              triggeridelay EQU 0x009
                                                                         DELAYl EQU OXOOA
also convenient to assume that the ?rst conduction angle                 DELAY2 EQU OXOOB
pattern, identi?ed above, is selected. The operation of the              DELAY3 EQU OXOOC
lighting system 10 for the remaining conduction angle pat                REDiINTENSITY EQU OXOOD
terns Will be readily understood from the folloWing descrip       55     SUBTRACTiREG EQU OXOOE
                                                                         DELAY5 EQU OXOOF
tion by those skilled in the art.                                        FLASHiCOUNT EQU 0x010
  After the conduction angle pattern is selected, either by              FLASHiCOUNTiSHAD EQU 0x011
default or by reason of activation of the user-operable sWitch           FADEiDELAY EQU 0x012
24, the microcontroller 20 Will begin monitoring the AC                  org 0; RESET vector location
                                                                         movWf OSCCAL; move data from W register to OSCCAL
signal received at the input X to the microcontroller 20. Once    60
                                                                         goto START
a positive-going Zero-crossing of the AC voltage source 16 is          DELAY; subroutine to delay 83 usec * registerW
detected, the microcontroller 20 delays a predetermined                  movWf dimival;
period. After the predetermined period has elapsed, the                LOOPl
                                                                         movlW .27
microcontroller 20 issues a pulse to the bidirectional sWitch            movWf delayidim
22, causing the bidirectional sWitch 22 to conduct current in     65 LOOP2; delay 83 usec
the direction denoted by the arroW 32. As a result, the red LED          decfsz delayidim,l
14a illuminates until the next Zero-crossing of the AC voltage
              Case 1:19-cv-01170-LY Document 1-3 Filed 11/27/19 Page 16 of 23


                                                                   US 8,390,206 B2
                                                                                                                         8
                           TABLE A-continued                                                                TABLE A-continued
  goto LOOP2                                                                         subWf REDiINTENSITY,O; register W = REDiINTENSITY —
  decfsZ dimiva1,1                                                                                          minimum delay value
  goto LOOPI                                                                         btfsc STATUS,Z
return                                                                               goto WAITiNEGI; if REDiINTENSITY is equal to minimum delay
TRIGGER; subroutine to send trigger pulse to triac                                                       value, start increasing delay
  bsf GPIO,TRIGGERiOUT                                                               movf REDiINTENS ITY,0
    movlW b'OOOIOOOI'                                                                btfss GPIO,BUTTON
    TRIS GPIO; send trigger to triac                                               return;                    return if Button depressed
  movlW .30                                                                          call DELAY;              delay REDiINTENSITY * 83 usec
  movWftriggeridelay                                                                 call TRIGGER;       send trigger pulse to triac
LOOP3                                                                              MAINiLOOP3
  decfsZ triggeridelay,1                                                             btfsc GPIO,ACiIN
  goto LOOP3; delay 30 usec                                                          goto MAINiLOOP3; Wait for negative sWing on AC input
    movlW b'OOOIOOII'                                                              WAITiPOSiEDGEZ
    TRIS GPIO; remove trigger from triac                                             btfss GPIO,ACiIN
return                                                                               goto WAITiPOSiEDGEZ; Wait for positive sWing on AC input
DELAYiSEC                                                                            movlW .96
  movlW .4                                                                           movWf SUBTRACTiREG; SUBTRACTi REG = maximum delay
  movWf DELAY3;             set DELAY3                                                                           value before triac turns on
SEC2                                                                                 movf REDiINTENS ITY,0
  movlW .250                                                                         subWf SUBTRACTiREG,0
  movWf DELAY2;             set DELAY2                                               call DELAY; delay (SUBTRACTiREG-REDiINTENSITY) * 83 usec
                                                                              20     call TRIGGER; send trigger pulse to triac
QUARTiSECZ
  movlW .250                                                                         goto DOWNiLOOP
  movWfDELAY1;              set DELAYI                                             return
MSEC2                                                                              WAITiNEGiEDGEI; routine to increase delay before triac turns
  clrWdt;    clear Watchdog timer                                                     ; on each negative half cycle
  decfsZ DELAY1,1;          Wait DELAYI                                              btfsc GPIO,ACiIN; Wait for negative sWing on AC input
  goto MSEC2                                                                  25     goto WAITiNEGiEDGEl
  decfsZ DELAY2,1;          Wait DELAY2 * DELAYI                                     decfsZ DELAY5,1; DELAY5 = fade delay (number of cycles at
  goto QUARTiSECZ                                                                                        present delay) value; decrement and
  decfsZ DELAY3,1:          Wait DELAY3 * DELAY2 * DELAYI                                                return if not Zero
  goto SEC2                                                                        return
return                                                                               incf REDiINTENSITY,1; otherWise, increment delay and return
FADEiSUB;                   subroutine to vary conduction angle for triac     30     movf FADEiDELAY,0
                            each half cycle                                          movWf DELAY5
UPiLOOP;                    increase delay before triac starts to conduct          return
                            each negative half cycle While decreasing delay        WAITiNEGiEDGEZ; routine to decrease delay before triac turns
                            each positive half cycle                                               on each negative half cycle
  btfss GPIO,ACiIN                                                                   btfsc GPIO,ACiIN; Wait for negative sWing on AC input
  goto UPiLOOP;      Wait for positive sWing on AC input                      35     goto WAITiNEGiEDGEZ
WAITiNEGl                                                                            decfsZ DELAY5,1; DELAY5 = number of cycles at present
  call WAITiNEGiEDGEI; increase delay before turning triacon each                                     delay value; decrement and return if not Zero
                            negative half cycle                                    return
NOiCHANGE                                                                            decf REDiINTENSITY,1; otherWise decrement delay and return
  movlW .90; register W = maximum delay value                                        movf FADEiDELAY,0
              before triac turns on                                                 movWf DELAY5; DELAY5 = FADEiDELAY
                                                                              40 return
  subWf REDiINTENSITY,0
  btfsc STATUS,Z                                                                   FLASHiSUB; subroutine to flash lights at speed dictated by
  goto WAITiNEGZ; if REDiINTENSITY is equal to maximum                             value assigned to FLASHiCOUNTiSHAD
                       delay value, start increasing delay value                     movf FLASHiCOUNTiSHADp
  movf REDiINTENSITY,0                                                               movWf FLASHiCOUNT; FLASHiCOUNT = duration of ?ash
  btfss GPIO,BUTTON                                                              MAINiLOOP4
return;                     return if Button depressed                        45   btfsc CPIO,ACiIN; Wait for negative sWing on AC input
  call DELAY;               delay REDiINTENSITY * 83 usec                          goto MAINiLOOP4
  call TRIGGER;       send trigger pulse to triac                                WAITiPOSiEDGE4
MAINiLOOPZ                                                                         btfsc GPIO,ACiIN
  btfsc GPIO,ACiIN                                                                 goto WAITiPOSiEDGE4; Wait for positive sWing on AC input
  goto MAINiLOOPZ; Wait for negative sWing on AC input                               movlW .6
WAITfPOSfEDGEl                                                                50     call DELAY
  btfss GPIO,ACiIN                                                                   call TRIGGER; send trigger pulse to triac
  goto WAITiPOSiEDGEI; Wait for positive sWing on AC input                           btfss GPIO,BUTTON
  movlW .96                                                                        return; return if Button pressed
  movWf SUBTRACTiREG; SUBTRACTiREG = maximum                                          decfsZ FLASHiCOUNT
                                delay value + minimum delay value                     goto MAINiLOOP4; decrement FLASHiCOUNT and
                                before triac turns on                                repeat until Zero
                                                                              55
  movf REDiINTENSITY,0                                                               movf FLASHiCOUNTiSHADp
  subWf SUBTRACTiREG,0                                                               movWf FLASHiCOUNT; reset FLASHiCOUNT
  call DELAY; delay (SUBTRACTiRED-REDi                                           DOWNiLOOP4
                 INTENSITY) * 83 usec                                              btfss GPIO,ACiIN; Wait for positive sWing on AC input
  call TRIGGER; send trigger pulse to triac                                        goto DOWNiLOOP4
  goto UPiLOOP                                                                   WAITiNEGiEDGE4
                                                                              60
DOWNiLOOP                                                                          btfsc GPIO,ACiIN
  btfss GPIO,ACiIN                                                                 goto WAITiNEGiEDGE4; Wait for negative sWing on AC input
  goto DOWNiLOOP; Wait for positive sWing on AC input                                movlW .6
WAITiNEGZ                                                                            call DELAY
  call WAITiNEGiEDGEZ;            decrease delay before triac turns on each          call TRIGGER send trigger pulse to triac
                                  negative half cycle                                btfss GPIO,BUTTON
NOiCHANGEZ                                                                    65 return; return if Button pressed
  movlW .6                                                                           decfsZ FLASHiCOUNT
             Case 1:19-cv-01170-LY Document 1-3 Filed 11/27/19 Page 17 of 23


                                                                US 8,390,206 B2
                                    9                                                                    10
                        TABLE A-continued                                  emitting white light and with the other of the LEDs being
                                                                           capable of producing a colour of light other than white. In still
  goto DOWNiLOOP4; decrement FLASHiCOUNT and                               another variation, each lamp 14 comprises a LED capable of
  repeat until Zero
return                                                                     producing three or more different colours of light, while in the
START                                                                      variation shown in FIG. 1b, each lamp 14 comprises three or
  movlw b’00010011’                                                        more differently-coloured LEDs. In these latter two varia
  TRIS GPIO; set pins GP4 (AC input), GP1 (Triac output to high            tions, the LEDs are connected such that when current ?ows in
  impedance), GPO (Button as input)
  movlw b’10010111’; enable pullups on GPO, GP1, GP3                       one direction one colour of light is produced, and when cur
OPTION                                                                     rent ?ows in the opposite direction another colour of light is
  movlw .4                                                                 produced.
  movwf REDiINTENSITY; load REDiINTENSITY register                           A second embodiment of the lighting system is depicted in
  movlw .5
  movwfDELAY5; set initial fade                                            FIG. 10. As shown, the lamp controller 12 comprises two
FADEiSLOW                                                                  bidirectional switches 22a, 22b each connected to a respec
  call DELAYiSEC; wait DELAY3 * DELAY2 * DELAYl                            tive output Z1, Z2 of the microcontroller 20. The lamp assem
  movlw .5
                                                                           bly 11 comprises ?rst and second strings 11a, 11b of series
  movwf FADEiDELAY; set slow FADEiDELAY
  call FADEiSUB; slowly fade colours until Button is pressed               connected back-to-back-coupled LEDs 14a, 14b, with each
  goto FADEiFAST                                                           string 11a, 11b being connected to the AC voltage source 16
FADEiFAST                                                                  and to a respective one of the bidirectional switches 22a, 22b.
  call DELAYiSEC; wait DELAY3 * DELAY2 * DELAYl
  movlw .1
                                                                           In this variation, each multi-coloured lamp 14 comprises one
  movwf FADEiDELAY; set fast FADEiDELAY                               20   pair of the back-to-back-coupled LEDs 14a, 14b of the ?rst
  call FADEiSUB; rapidly fade colours until Button is pressed              string 11a and one pair of the back-to-back-coupled LEDs
  goto FLASHZiSEC                                                          14a, 14b of the second string 11b, with the LEDs of each lamp
FLASHZiSEC ; ?ash red/green 2 sec interval                                 14 being inserted in a respective translucent ornamental bulb.
  call DELAYiSEC; wait DELAY3 * DELAY2 * DELAYl
  movlw .120                                                               As a result, the colour of light emanating from each bulb
  movwf FLAS HiCOUNTiSHAD                                             25   depends on the instantaneous ratio of the conduction angles
FLASHZBiSEC                                                                of the LEDs 14a, 14b in both strings 11a, 11b. Preferably, the
  btfss GPIO,BUTTON                                                        outputs Z1, Z2 are independently operable to increase the
  goto FLASHIiSEC; slowly ?ash lights until Button is pressed
  call FLASHiSUB                                                           range of colour displays.
  goto FLASHZBiSEC                                                            In one variation, the lamp controller 12 is similar to the
FLASHIiSEC ; ?ash red/green 1 sec. interval                           30   lamp controller 12 shown in FIG. 10, in that it comprises two
  call DELAYiSEC; wait DELAY3 * DELAY2 * DELAYl                            bidirectional switches 22a, 22b each connected to a respec
  movlw .60
  movwf FLAS HiCOUNTiSHAD                                                  tive independently-operable output Z1, Z2 of the microcon
FLASHlBfSEC                                                                troller 20. However, unlike the lamp controller 12 shown in
  btfss GPIO,BUTTON                                                        FIG. 10, the lamp assembly 11 comprises ?rst and second
  goto FLASHiFAST; ?ash lights at moderate speed until                35   strings 11a, 11b of series-connected single-coloured lamps
Button is pressed
  call FLASHiSUB                                                           14. As above, each singly-coloured lamp 14 of the ?rst string
  goto FLASHlBfSEC                                                         11a is associated with a singly-coloured lamp 14 of the sec
FLASHiFAST ; ?ash red/green 0.25 sec. interval                             ond string 11b, with each associated lamp pair being inserted
  call DELAYiSEC; wait DELAY3 * DELAY2 * DELAYl
                                                                           in a respective translucent ornamental bulb.
  movlw .15
  movwf FLAS HiCOUNTiSHAD                                             40     A third embodiment of the lighting system is depicted in
FLASHiFASTB                                                                FIG. 1d. As shown, the lighting system 10"‘ comprises a RC
  btfss GPIO,BUTTON                                                        power-up circuit 30' for placing the microcontroller 20 in a
  goto FADEiSLOW; rapidly ?ash lights until Button is pressed              known state at power up, and an EEPROM 21 connected to
  call FLASHiSUB; slowly fade colours if Button is pressed
  goto FLASHiFASTB                                                         the microcontroller 20 for retaining a data element identify
end                                                                   45   ing the selected conduction angle pattern so that the lighting
                                                                           system 110"‘ implements the previously selected conduction
                                                                           angle pattern after power up. As will be apparent, the
   Numerous variations of the lighting system 10 are possible.             EEPROM 21 may be implemented instead as part of the
In one variation (not shown), the user-operable switch 24 is               microcontroller 20.
replaced with a temperature sensor coupled to the input S of          50      The bidirectional semiconductor switch 22'" of the lamp
the microcontroller 20 for varying the conduction angle pat                controller 12"‘ of the lighting system 10"‘ comprises a thyris
tern according to the ambient temperature. Altemately, the                 tor 22c, and a diode H-bridge 22d. The thyristor 220 is con
lamp controller 12 includes a plurality of temperature sen                 nected at its gate input to the output Z of the microcontroller
sors, each being sensitive to a different temperature range,               20. The diode H-bridge 22d is connected between the anode
and being coupled to a respective input of the microcontroller        55   of the thyristor 22c and the lamp assembly 11. The diode
20. With this variation, one colour display is produced when               H-bridge 22d comprises two legs of two series-connected
the ambient temperature falls within one range and another                 diodes, and a 1 Meg-ohm resistor connected between one of
colour display is produced when the ambient temperature                    the diode legs and signal ground for providing the microcon
falls within a different range.                                            troller 20 with a ?xed voltage reference for proper operation
   In another variation, the lamp controller 12 includes a            60   of the diode bridge 22d. The bidirectional switch 22'" func
motion or proximity sensor coupled to an appropriate input of              tions in a manner similar to the semiconductor switch 22, but
the microcontroller 20. With this variation, one colour display            is advantageous since the cost of a thyristor is generally less
is produced when motion or an object (such as a person) is                 than that of a triac.
detected, and another colour display is produced when no                     A fourth embodiment of the lighting system is depicted in
motion or object is detected.                                         65   FIG. 1e. As shown, the bidirectional semiconductor switch
   In yet another variation (not shown), each lamp 14 com                  221'” of the lamp controller 121'” of the lighting system 101'”
prises a pair of LEDs with one of the LEDs being capable of                comprises the thyristor 220, the diode H-bridge 22d and a
           Case 1:19-cv-01170-LY Document 1-3 Filed 11/27/19 Page 18 of 23


                                                      US 8,390,206 B2
                              11                                                                       12
diode steering section 22e. The thyristor 220 is connected at           rithm for each half cycle of the voltage source will not re?ect
its gate input to the output Z of the microcontroller 20. The           the actual remaining conduction intervals.
diode H-bridge 22d is connected to the anode of the thyristor              Speci?cally, if the frequency of the voltage source is lower
22c, and the diode steering section 22e is connected between            than expected, the period of the voltage source will be longer
the diode H-bridge 22d and the lamp assembly 11.                        than expected. A point will be reached where the algorithm
   The diode steering section 22e comprises a ?rst steering             assumes that the LEDs 1411 are fully on, and the LEDs 14b are
diode in series with a ?rst current-limiting resistor, and a            fully off, at which point the algorithm will begin to reverse
second steering diode in series with a second current-limiting          (i.e. will decrease the conduction interval of the LEDs 14a,
resistor. As shown, the ?rst steering diode is connected at its         and will increase the conduction interval of the LEDs 14b).
anode to the diode H-bridge 22d, and is connected at its                However, at this point, the LEDs 1411 will not be fully on, and
cathode to the ?rst current-limiting resistor. The second steer         the LEDs 14b will note be fully off. As a result, the colour
ing diode is connected at its cathode to the diode H-bridge             produced by each lamp 14 will not be as expected.
22d, and is connected at its anode to the second current
limiting resistor.                                                        Conversely, if the frequency of the voltage source is higher
  In operation, when current ?ows from the voltage source
                                                                        than expected, the period of the voltage source will be shorter
                                                                        than expected. A point will be reached where the LEDs 1411
through the lamps 14 in a ?rst direction, the current is steered
by the ?rst steering diode through the ?rst current-limiting            are fully on, and the LEDs 14b are fully off. However, at this
                                                                        point, the algorithm will assume that the LEDs 1411 are not
resistor. When current ?ows from the voltage source through
                                                                        quite fully on, and the LEDs 14b are not quite fully off, at
the lamps 14 in a second (opposite direction), the current is      20
steered by the second steering diode through the second cur             which point the algorithm will continue to increase the con
                                                                        duction interval of the LEDs 14a, and will continue to
rent-limiting resistor.
   Typically, the forward voltage of the LEDs 1411 may not be           decrease the conduction interval of the LEDs 14b. As a result,
identical to the forward voltage of the LEDs 14b. As a result,          the LEDs 14a, 14b will be turned on during the wrong half of
generally the current conducted by the LEDs 1411 may not be        25   the voltage cycle, thereby producing an unpredictable visual
identical to the current conducted by the LEDs 14b. There               display.
fore, the intensity of light produced by the LEDs 1411 might              Accordingly, rather than the algorithm assuming a ?xed
not be identical to the intensity of light produced by the LEDs         source voltage frequency, preferably the algorithm imple
14b. Further, even if the forward voltage of the LEDs 14a is            mented by the lamp controller 12 (in any of the preceding
the same as the forward voltage of the LEDs 14b, the intensity     30   embodiments of the lighting system) measures the period of
of light produced by the LEDs 1411 might still not be identical         time between instances of Zero voltage crossings of the AC
to the intensity of light produced by the LEDs 14b. Using the           source voltage, and uses the calculated period to calculate the
diode steering section 22e, the intensity of light produced by          line frequency of the AC source voltage. By using the calcu
the LEDs 1411 can be matched to the intensity of light pro              lated line frequency, the algorithm is able to accurately track
duced by the LEDs 14b by the appropriate selection of the          35
                                                                        the actual conduction interval for the LEDs 14 during each
values for the ?rst and second current limiting resistors.
                                                                        half cycle of the AC voltage. The algorithm can calculate the
  Although the diode steering section 22e is depicted in FIG.
                                                                        line frequency on a cycle-by-cycle basis. However, for greater
1e as a separate circuit from the diode H-bridge 22d, the
                                                                        accuracy, preferably the algorithm calculates the line fre
functionality of the diode steering section 22e can be incor
                                                                        quency over several AC voltage cycles.
porated into the diode H-bridge 22d, by relocating the ?rst        40
and second current-limiting resistors of the diode steering                Thus far in this description, the user-operable switch 24 has
section 22e into respective legs of the diode H-bridge 22d,             been used to cycle between the different conduction angle
and eliminating the ?rst and steering diodes. In this variant,          patterns. According to a ?fth embodiment, the lamp control
the diodes of the H-bridge 22d would, in effect, perform the            ler is con?gured with only a single conduction angle algo
same function as the ?rst and second steering diodes.              45   rithm, such as a continuous colour change or a continuous
  Further, the ?rst and second current-limiting resistors of            intensity change, and the user-operable switch 24 is used to
the diode steering section 22e are depicted in FIG. 1e as ?xed          start/ stop the variation in the conduction angle. As a result, the
resistances. However, the thyristor 22c and the diode
                                                                        user is able to ?x or set the colour or intensity produced by the
H-bridge 22d can be eliminated, and the ?rst and second
current-limiting resistors replaced with electrically-variable     50
                                                                        lamp assembly as desired, by simply depressing the user
resistors controlled by the microcontroller 20. In this latter          operable switch 24 when the lamp controller has produced the
variant, the intensity/ colour produced by each lamp 14 can be          desired colour or intensity. As above, preferably the current
controlled without having to calculate the conduction interval          conduction angle is stored in EEPROM when the user-oper
for each illuminating element 14a, 14b.                                 able switch 24 is activated so that the lamp controller 12
  Thus far in the discussion, it has been assumed that the         55   reimplements the selected colour or intensity, using the stored
frequency of the AC voltage source has been constant. In the            conduction angle, after power has been removed and then
algorithm implemented in the assembly code listing shown in             reapplied to the lighting system.
Table A, it was assumed that the frequency of the AC voltage
source was constant at 60 HZ. In practice, the frequency of the           If the user wishes to select a different colour or intensity,
AC voltage source might not be constant. Alternately, the          60   the user depresses the user-operable switch 24 again, thereby
frequency of the AC voltage source might be constant at some            causing the conduction angle algorithm to resume the varia
value other than 60 HZ. For instance, in some countries, the            tion in colour or intensity. The user then presses the user
AC voltage is delivered to households at approximately 50               operable switch 24 again when the lamp controller has pro
HZ. In either of these cases, the lamp controller 12 con?gured          duced the new desired colour or intensity.
with the algorithm implemented in the assembly code listing        65     A sample assembly code listing for ?xing the desired
shown in Table A would produce unpredictable results since              colour using a Microchip PIC 12F629 microcontroller as the
the remaining conduction intervals calculated by the algo               microcontroller 20 is shown below in Table B.
               Case 1:19-cv-01170-LY Document 1-3 Filed 11/27/19 Page 19 of 23


                                                                 US 8,390,206 B2
                                       13                                                                             14
                                  TABLE B                                                                  TABLE B-continued
; The program consists of a fade routine in Which the conduction angles of          OPTION
; tWo sets of series-connected LEDs (connected back-to-back) are changed.           movlW max intensity
; During the SCR trigger pulse, the user-operable sWitch 24 is monitored.           movWf REDiINTENS ITY
; Activation of the sWitch 24 toggles a FLAG. If the sWitch 24 is pressed           movlW .7 ;
; When the fade is occurring, the current conduction angles are kept                movWf DELAYS ; counter for FADEiDELAY determines fade speed
; steady. These values are also stored in EEPROM so that the information            movWf FADEiDELAY
; is retained in the event of a poWer loss. On poWer up, the previous               movlW FlagAddress ; check state (I = fade stopped, 0 = fade)
; state is retrieved from the EEPROM.                                               movWf ADDRESS
  LIST P = 12f629, F = INHX8M                                                       call EEiREAD
        LIST FREE                                                                   movf DATAiB,0
     #include “p12f629.inc”                                                         movWfFLAG ; only one bit used so can use reg.
 ; Constants                                                                        btfss FLAG,StartiStop ;if fade stopped get intensity
StartiStop EQU 0                                                                    goto FADEiSLOWB ; otherWise continue
Button EQU 0 ; Button on GPI0,0                                                     movlW IntensityiAddress
ACiIN EQU 5 ;AC input on GPIO,5                                                     movWf ADDRESS ; get intensity value
TRIGGERiOUT EQU I; Triac Trigger on GPIO,1                                          call EEiREAD
min intensity EQU .80 ; values for min and max delays of trigger pulse              movf DATAiB,0
max intensity EQU .30                                                               movWf REDiINTENS ITY
Flag Address EQU 0 ; location Where start/stop status is stored                     movlW Position Address ; ?nd out Where in program it Was stopped
Intensity Address EQU I ; location Where current intensity is stored                movWf ADDRESS
PositioniAddress EQU 2 ; location Which says Where in the fade                      call EEiREAD
routine program Was ;                                                               movf DATAiB,0
stopped                                                                      20     movWfPOSITION ; save position in POSITION variable
; variables                                                                         movlW .1 ; determine Where in program too jump to
delayidim EQU 0x020                                                                 subWf POSITION,0
dim val EQU O><021                                                                  btfsc STATUS,Z
triggeridelay EQU 0x022                                                             call POSITIONI
REDiINTENSITY EQU 0x023                                                             movlW .2
SUBTRACTiREG EQU 0x024                                                       25     subWf POSITION,0
DELAYS EQU 0x025                                                                    btfsc STATUS,Z
FADEiDELAY EQU 0x026                                                                call POSITION2
FLAG EQU 0x027                                                                      movlW .3
Dlay EQU 0x028                                                                      subWf POSITION,0
DELAYI equ 0x029                                                                    btfsc STATUS,Z
DELAY2 equ O><02a                                                            30     call POSITION3
DELAY3 equ O><02b                                                                   movlW .4
ADDRESS equ 0x02C                                                                   subWf POSITION,0
DATAiB equ 0x02D                                                                    btfsc STATUS,Z
POSITION EQU 0x02E                                                                call POSITION4
  ORG 0x000 ; processor reset vector                                            FADEiSLOWB ; fade betWeen colors
  goto start ; go to beginning ofprogram                                     35  movlW .7 ; determines fade speed ie. I Would be a fast fade
org 0x007                                                                        movWf FADEiDELAY
WAITiNEGiEDGEI ; Wait here till negative going pulse                              call WAITiNEGI ;
  btfsc GPIO,ACiIN                                                                  movlW maxiintensity
  goto WAITiNEGiEDGEI                                                               movWf REDiINTENS ITY
  decfsZ DELAY5,1; after FADEiDELAY counted doWn, increase                          goto FADEiS LOWB
  REDiINTENSITY                                                                   DELAY
  return                                                                     40     movWf dimival ; used to set up time to trigger scr
  btfss FLAG,StartiStop ; if ?ag set, don’t fade                                  LOOPI
     ; (i.e. don’t increment intensity register)                                    movlW .27
  incf REDiINTENSITY,1                                                              movWf delayidim
  movf FADEiDELAY,0                                                             LOOP2 decfsZ delayidim,1
  movWfDELAY5                                                                     goto LOOP2
  return                                                                     45   decfsZ dimival,1
WAITiNEGiEDGE2                                                                    goto LOOPI
  btfsc GPIO,ACiIN                                                                  return
  goto WAITiNEGiEDGE2                                                             EEiREAD ; routines to read and Write to EEPROM
  decfsZ DELAY5,1; after FADEiDELAY counted doWn, decrease                          movfADDRESS,0
  REDiINTENSITY                                                                     bsf STATUS,RPO
  return                                                                     50     movWf EEADR
  btfss FLAG,StartiStop ; if ?ag set, don’t decrement intensity register            bsf EECON1,RD
  decf REDiINTENSITY,1                                                              movf EEDATA,W
  movf FADEiDELAY,0                                                                 bcf STATUS ,RPO
  movWfDELAY5                                                                       movWf DATAiB
   return                                                                           return
start                                                                        55 EEiWRITE
  call 0><3FF ; retrieve factory calibration value                                  movf DATAiB,0
  bsf STATUS,RPO ; set ?le register bank to I                                       bsf STATUS,RPO
  movWfOSCCAL ; update register With factory cal value                              movWf EEDATA
  movlW b’OOOOOOOI’ ; enable pullup on GPI0,0                                       bcf STATUS ,RPO
  movWfWPU                                                                          movfADDRESS,0
  bcf STATUS ,RPO ; set ?le register bank to 0                               60     bsf STATUS,RPO
  bcf FLAG,StartiStop ; reset fade stop ?ag                                         movWf EEADR
  movlW bOOOOOIII’                                                                  bsf EECON1,WREN
  movWfCMCON                                                                        movlW 55h
  movlW bOOIOIOII ; GPO button input, GPI trigger SCR                               movWf EECON2
                        ; GP3 Reset, GPO A.C. timing pulse                          movlW OXOAA
  TRIS GPIO                                                                  65     movWf EECON2
  movlW b00011 11 I ’ ; prescale Wdt 128,                                           bsf EECON1,WR
Case 1:19-cv-01170-LY Document 1-3 Filed 11/27/19 Page 20 of 23
            Case 1:19-cv-01170-LY Document 1-3 Filed 11/27/19 Page 21 of 23


                                                       US 8,390,206 B2
                                    17                                                                 18
                        TABLE B-continued                                signal source external to the lamp controller. In this embodi
                                                                         ment, instead of the WAIT_NEG_EDGEl and
  rnovf REDiINTENSITY,0                                                  WAIT_NEG_EDGE2 subroutines increasing/ decreasing the
  subwf SUBTRACTiREG,0
  call DELAY                                                             value of the RED_INTENSITY variable at a predetermined
  call TRIGGER                                                           rate, the algorithm increases/ decreases the value assigned to
  goto GREENiDOWNiREDiONB                                                the RED_INTENSITY variable based on an external signal.
GREENiUPiREDiON                                                          Preferably, the value assigned to the RED_INTENSITY vari
POSITION4
                                                                         able is based on a digital signal applied to the lamp controller,
  movwfPOSITION                                                          such as a DMX signal. However, in one variation, the micro
  btfss GPIO,ACiIN ;                                                     controller includes an analog-to-digital converter, and the
  goto GREENiUPiREDiON                                                   value assigned to the RED_INTENSITY variable is based on
WAITiNEGlC
  call WAITiNEGiEDGEl                                                    the magnitude of an analog signal applied to the input of the
NOiCHANGEC                                                               analog-to-digital converter. An advantage of this embodiment
  movlw miniintensity                                                    is that the user is not con?ned to a predetermined set of visual
  subwf REDiINTENSITY,0                                                  effects, but can control the visual effect produced by the lamp
  btfss STATUS,Z
  goto ContinueiLoop                                                     assembly based on an external electrical signal applied to the
  movlw maxiintensity ;start over                                        lamp controller.
  rnovwf REDiINTENSITY                                                     Turning to FIG. 2a, a variable-effect lighting system
  goto WAITiNEGl                                                         according to an eighth embodiment, denoted generally as
ContinueiLoop
  movlw maxiintensity                                               20   110, is shown comprising a lamp assembly 111, and a lamp
  call DELAY                                                             controller 112 coupled to the lamp assembly 111 for setting
  call TRIGGER                                                           the colour of light produced by the lamp assembly 111.
MAINiLOOPZC                                                                 The lamp assembly 111 comprises a string of multi-co
  btfsc GPIO,ACiIN ;
   goto MAINiLOOPZC                                                      loured lamps 114 connected in parallel with each other. The
WAITiPOSiEDGElC                                                     25   multi-coloured lamps 114 are also connected in parallel with
btfss GPIO,ACiIN                                                         an AC/DC converter 116 which is coupled to an AC voltage
   goto WAITiPOSiEDGElC                                                  source. Each lamp 114 comprises a bicoloured LED having a
   movlw maxiintensity+miniintensity
   movwf SUBTRACTiREG                                                    ?rst illuminating element for producing a ?rst colour of light,
   rnovf REDiINTENSITY,0                                                 and a second illuminating element for producing a second
   subwf SUBTRACTiREG,0                                             30   colour of light which is different from the ?rst colour, with the
  call DELAY                                                             leads of each lamp 114 con?gured such that when current
  call TRIGGER
  goto GREENiUPiREDiON                                                   flows through one lead the ?rst colour of light is produced,
                                                                         and when current ?ows through the another lead the second
  end                                                                    colour of light is produced. As shown in FIG. 2a, preferably
                                                                    35   each bicoloured LED comprises ?rst and second differently
   In a sixth embodiment (not shown), the lamp controller                coloured LEDs 114a, 1141) in series with a respective current
includes two user-operable inputs, and implements both the               limiting resistor 118, with the common cathode of the LEDs
colour/intensity selection algorithm of the ?fth embodiment              1 14 being connected to ground, and with the ?rst illuminating
                                                                         element comprising the ?rst LED 114a and the second illu
and the multiple conduction angle pattern algorithms of the         40   minating element comprising the second LED 11419.
?rst through fourth embodiments. In this sixth embodiment,                  The AC/ DC converter 116 produces a DC output voltage of
one of the user-operable inputs is used to select the desired            a magnitude which is su?icient to power the lamps 114, but
conduction angle pattern, and the other user-operable inputs             which will not damage the lamps 114. Typically, the AC/DC
is used to start/ stop the selected conduction angle pattern at a        converter 116 receives 120 volts AC at its input and produces
desired point.                                                      45   an output voltage of about 5 volts DC.
  An inherent advantage of each of the preceding embodi                    Preferably, the controller 112 is also powered by the output
ments is that they are all self-synchronizing. For instance, in          of the AC/ DC converter 116 and comprises a microcontroller
each the preceding embodiments, if multiple lamp controllers             20, a ?rst semiconductor switch 122 controlled by an output
were powered by a common AC voltage source, and were                     Z1 of the microcontroller 20, a second semiconductor switch
con?gured with the same predetermined display pattern(s),           50   123 controlled by an output Z2 of the microcontroller 20, and
the visual display produced by each corresponding lamp                   a user-operable switch 24 coupled to an input S of the micro
assembly would be synchronized with the visual display pro               controller 20 for selecting the colour display desired. As
duced by the other lamp assemblies. Thus, for example, in a              discussed above, the user-operable switch 24 may be elimi
household environment where several 120 VAC receptacles                  nated if desired. In FIG. 2a, the semiconductor switches 122,
are connected in parallel with the same voltage source, all         55   123 are shown comprising MOSFET switches. However,
lamp assemblies would be synchronized with one another,                  other semiconductor switches may be used without departing
even if the corresponding lamp controllers were plugged into             from the scope of the invention.
different receptacles.                                                      The ?rst semiconductor switch 122 is connected between
   In each of the foregoing sample algorithms, the value of the          the output of the AC/DC converter 116 and the anode of the
RED_INTENSITY variable is increased/decreased after                 60   ?rst LED 11411 (through the ?rst current-limiting resistor
FADE_DELAY iterations of the WAIT_NEG_EDGEl and                          118), while the second semiconductor switch 123 is con
WAIT_NEG_EDGE2 subroutines. Since the value of the                       nected between the output of the AC/DC converter 116 and
RED_INTENSITY variable determines the conduction inter                   the anode of the second LED 11419 (through the second cur
val of each of the LEDs 14, the rate of change of the colour             rent-limiting resistor 118). However, the anodes of the LEDs
produced by the lamp assembly is ?xed by the value assigned         65   114a, 1141) may be coupled instead to the output of the
to the FADE_DELAY variable. In a seventh embodiment, the                 AC/DC converter, with the ?rst and second semiconductor
rate of change of colour is not ?xed but is determined by a              switches 122, 123 being connected between the respective
Case 1:19-cv-01170-LY Document 1-3 Filed 11/27/19 Page 22 of 23
Case 1:19-cv-01170-LY Document 1-3 Filed 11/27/19 Page 23 of 23
